IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 11657

                          In the Matter of EVERETT JAY GREENO,
                                        Respondent.


                               ORDER OF DISBARMENT


        In a letter signed by the respondent on May 28, 2019, addressed to the Clerk of the
Appellate Courts, respondent Everett Jay Greeno, an attorney admitted to the practice of
law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas,
pursuant to Supreme Court Rule 217 (2019 Kan. S. Ct. R. 267).


        On October 3, 2018, this court suspended the respondent's license to practice law
for failing to pay the annual registration fee. The respondent's license to practice law
remains suspended.


        At the time the respondent surrendered his license, two disciplinary complaints
were pending with the Disciplinary Administrator alleging violations of Kansas Rules of
Professional Conduct 1.3 (2019 Kan. S. Ct. R. 298) (diligence), 1.4 (2019 Kan. S. Ct. R.
299) (communication), 1.15 (2019 Kan. S. Ct. R. 334) (safekeeping property), 1.16 (2019
Kan. S. Ct. R. 339) (termination of representation), 8.1 (2019 Kan. S. Ct. R. 384) (failure
to respond to disciplinary authority), and 8.4 (2019 Kan. S. Ct. R. 387) (professional
misconduct), as well as Supreme Court Rules 207 (2019 Kan. S. Ct. R. 252) (failure to
cooperate in disciplinary investigation) and 208 (2019 Kan. S. Ct. R. 252) (registration).
A hearing before the Kansas Board for Discipline of Attorneys is scheduled for June 5,
2019.




                                             1
       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Everett Jay Greeno be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Everett Jay Greeno from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2019 Kan. S. Ct. R. 268).


       Dated this 3rd day of June 2019.




                                               2